DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on 10/19/2021 is acknowledged.  The traversal is on the ground(s) that the claims possess unity of invention.  This is not found persuasive because Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a magnesium alloy comprising Mg, Zn, Ca and Zr, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2016/161565 to Nie et al which discloses a magnesium alloy comprising Mg, Zn, Ca and Zr (Nie, abstract).
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/19/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0291015 A1 to Uggowitzer et al.
Regarding claim 1, Uggowitzer discloses an alloy comprising the following composition (Uggowitzer, abstract, para [0014-0026]), which overlaps the instantly claimed composition as well as a specific example lying close to the instantly claimed range (Uggowitzer, Table 2, L2) :
Element
Claimed wt%
Uggowitzer wt%
Uggowitzer L2
Overlaps/Lies within?
Zn
0.5-2.0
>0.8-<6.2
2.8
Yes/Yes

0.3-0.8
>0.04-<2.0
0.2
Yes/No
Zr
≥0.2
>0-<1.0
0.8
Yes/Yes
Mg
Balance
Balance
Balance
Yes/Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Uggowitzer including the instantly claimed because Uggowitzer discloses the same utility throughout the disclosed ranges.
Additionally, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, the calcium content of example L2 of Uggowitzer is close enough to the instantly claimed range of calcium that one of ordinary skill in the art would expect them to have the same properties.
Regarding the limitation “a precipitate comprising Mg, Ca and Zn is dispersed on the (0001) plane of a magnesium matrix,” Uggowitzer discloses that a Ca2Mg6Zn3 precipitate is distributed finely and homogenously throughout the material (Uggowitzer, para [0019-0020]) which presumably includes being dispersed on the (0001) plane of a magnesium matrix.  Alternatively, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the Ca2Mg6Zn3 would be expected to be dispersed in the same manner as the instantly claimed precipitate because the alloys have the same or similar composition, structure and properties.

Regarding claims 4 and 5, Uggowitzer when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Uggowitzer would be expected have the same or similar properties as the instantly claimed alloy because the alloys have the same or similar composition, structure and disclosed properties.
Regarding claims 6 and 7, Uggowitzer discloses alloy L2 has a 0.2% proof stress of 330 MPa (Uggowitzer, para [0059]).  Solution treating or aging alloy L2 at sufficiently low temperatures for sufficiently low time periods would not substantially reduce the 0.2% proof stress to below 120 MPa or 180 MPa.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0291015 A1 to Uggowitzer et al and further in view of US 2013/0144290 A1 to Schiffl et al.
Regarding claim 2, Uggowitzer does not explicitly disclose that the alloy of Uggowitzer contains 0.1-2.0 wt% Gd.
Schiffle discloses that more than 0.05 to 4.0 wt% gadolinium may be added to a magnesium alloy in order to lead to a clear reduction in a heat crack tendency of the magnesium alloy (Schiffle, para [0021-0023])
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add 0.05 to 4.0 wt% Gd (overlapping the instantly claimed range of 0.1-2.0 wt% Gd) to the alloy of Uggowitzer as suggested by Schiffle, the motivation for doing so being that more than 0.05 to 4.0 wt% gadolinium may be added to a magnesium alloy in order to lead to a clear reduction in a heat crack tendency of the magnesium alloy (Schiffle, para [0021-0023]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Uggowitzer in view of Schiffle including the instantly claimed because Uggowitzer in view of Schiffle discloses the same utility throughout the disclosed ranges.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2016/0024629 to Liang et al discloses a magnesium alloy with a composition and grain size overlapping that of the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738